Citation Nr: 0612279	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-28 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision in which 
the RO granted service connection and assigned an initial 10 
percent disability rating for hypertension, effective August 
8, 2003.  The veteran filed a notice of disagreement (NOD) in 
November 2003.  In a March 2004 RO decision, the RO continued 
the 10 percent rating for hypertension..  The RO issued a 
statement of the case (SOC) in July 2004 and a supplemental 
statement of the case (SSOC) in June 2005.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in July 2004.

As the veteran has perfected an appeal as to the initial 
rating assigned following the grant of service connection, 
the Board has characterized the matter on appeal in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing appeals from original 
awards from claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Since the August 8, 2003, effective date of the grant of 
service connection, the veteran's service connected 
hypertension has not been manifested by predominant diastolic 
blood pressure readings of 110 or more, or predominant 
systolic blood pressure readings of 200 or more.  




CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
hypertension is not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & West 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 
7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for a higher 
initial rating has been accomplished.  

Through the March 2004 rating action, the July 2004 SOC, and 
the June 2005 SSOC, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
and the bases for the denial of the claim; the SOC and SSOC 
notified the veteran of the evidence that had been considered 
in connection with the appeal up to that point.  After each, 
they were afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the RO's September 2003 pre-rating 
notice letter satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38  C.F.R. § 3.159(b)).  Understandably, 
this notice letter-issued prior to the grant of service 
connection for hypertension-was not specific to the claim 
for a higher initial rating.  Nonetheless, in that letter, 
the RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO further informed the veteran that it was his 
responsibility to make sure that VA receives requested 
records from non-Federal agencies.  Because the veteran has 
been given notice of who gets what that is applicable to any 
claim, the Board finds that a remand of this matter for 
issuance of a notice letter specific to the claim for a 
higher initial rating would not yield any additional 
information and/or evidence pertinent to the current claim, 
and, is, hence, unnecessary.  See, e.g., Soyini v. Derwinski, 
1 Vet. App. 541 (1991) (holding that VA should avoid remands 
that serve no useful purpose).

As regards VA's notice requirements, the Board notes that, in 
the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim. 
However, the claims file reflects that the veteran has 
submitted and/or identified evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless. See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2005).

Pelegrini also held that the plain language of 38  U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, documents meeting the VCAA's notice 
requirements were furnished to the veteran before and after 
the rating action on appeal.  However, the Board finds that 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In the 
September 2003 notice letter, the RO advised the veteran of 
VA's responsibilities to notify and assist him in his claim.  
In the October 2003 and  March 2004 rating actions along with 
the July 2004 SOC and the June 2005 SSOC, notified the 
veteran what was needed to substantiate his claim, and 
identified the evidence that had been considered with respect 
to the claim.  After the notice letter, the rating decision, 
the SOC, and the SSOC, the veteran was afforded an 
opportunity to respond.  After providing the veteran several 
opportunities to furnish information and/or evidence 
pertinent to the claim on appeal, the RO most recently 
adjudicated the claim on the basis of all pertinent evidence 
in March 2004.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  Id.; 
see also ATD Corp., 159 F.3d at 549; 38 C.F.R. § 20.1102.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), which held that, in 
rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  In this case, the Board notes that this was 
accomplished in the SOC and SSOC, and that this suffices for 
Dingess/Hartman.  While the Court also stated that, in claims 
arising out of an original claim for service connection, VA 
notice must include information regarding the effective date 
that may be assigned, and such notice has not explicitly been 
provided in this case, on these facts, such omission is 
harmless.  Id.  In adjudicating the claim for a higher 
initial rating, the Board is considering (as the RO has 
considered) all time periods since the effective date of the 
grant of service connection (which would, by implication, 
involve a consideration of effective date for any higher 
rating granted).  [Parenthetically, the Board notes that 
neither the appellant nor his representative has even 
suggested that the assigned effective date for the grant of 
service connection is being challenged].  Moreover, because, 
in this case, the Board is denying the claim for a higher 
initial rating, no effective date is being assigned.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The veteran's service 
medical records are associated with the claims file, as are 
VA outpatient treatment records.  In connection with his 
claim, the veteran has been afforded VA hypertension 
examinations, the reports of which are associated with the 
claims file.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any other additional, existing evidence 
pertinent to the matter on appeal that needs to be obtained, 
nor is there any basis for any further development to create 
an additional evidence.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.   

II.  Factual Background

In the October 2003 rating decision, the RO granted service 
connection and assigned an initial 10 percent disability 
rating for hypertension, effective August 8, 2003.  0.  

On September 2004 VA examination, the veteran's blood 
pressure was measured as 164/80.  

VA outpatient records for the period  from January 2004 to 
May 2004 reflect that  the veteran's blood pressure readings 
ranged from 130/70 to 163/67 with five out of 13 instances 
where the systolic was 160.  The diastolic readings were 
predominantly below 86 with one instance where the diastolic 
was 92.

VA outpatient records for the period from June 2004 to 
December 2004 reflect that the veteran's blood pressure 
readings ranged from 98/62 to 128/64.
 
On March 2005 VA examination,  blood pressure readings were 
120/74 sitting, 118/74 standing, and 120/74 supine.  The 
examiner's assessment was hypertension on medication with no 
functional impairment.  

III.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see, e.g., 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where, as here, the question for consideration is 
the propriety of the initial rating assigned, evaluation of 
the medical evidence since the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of separate ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

The RO has rated the veteran's hypertension under Diagnostic 
Code 7101.  Under that diagnostic code, a 10 percent rating 
is assigned for essential hypertension when diastolic 
pressure is predominantly 100 or more, or; systolic pressure 
is predominantly 160 or more, or; as a minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control. A 20 percent rating is assigned for diastolic 
pressure that is predominantly 110 or more, or; systolic 
pressure that is predominantly 200 or more. A 40 percent 
rating is assigned for diastolic pressure that is 
predominantly 120 or more. A 60 percent rating is assigned 
where diastolic pressure is predominantly 130 or more. A note 
to this diagnostic code states that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.

The term "hypertension" means that the diastolic blood 
pressure is predominantly 90 millimeters or greater. 
"Isolated systolic hypertension" means that the systolic 
blood pressure is predominantly 160 millimeters or greater 
with a diastolic blood pressure of less than 90 millimeters. 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

As noted above, the medical evidence since the August 8, 
2003, effective date of the grant of service connection 
reveals that the veteran's systolic blood pressure has  
ranged from 80 to 163 with a predominant systolic blood 
pressure that was less than 200 and his diastolic blood 
pressure ranged from 55 to 92 with a predominant diastolic 
pressure that was less than 110.  The measurements are 
significantly less than that required for any higher rating 
under Diagnostic Code 7101.

Simply stated, on no occasion since the effective date of the 
grant of service connection has any diastolic blood pressure 
reading been 110 or above, or has the systolic blood pressure 
reading been 200 or more.  As such, the medical evidence 
clearly does not support any finding that the veteran has had 
a predominant diastolic pressure of 110 or more or a 
predominant systolic pressure of 200 or more, so as to 
support the assignment of the next higher, 20 percent, 
rating.  Since the requirements for the next higher rating 
have not been met, it logically follows that the medical 
evidence likewise does not support the assignment of any even 
higher (40 or 60 percent) rating.  

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
hypertension has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) ( as cited to in the June 2005 SSOC).  Because of 
the essentially mechanical nature of deriving ratings for 
hypertension, it would appear that consideration of any 
factors beyond blood pressure readings would not be 
appropriate.  However, even if such consideration were 
appropriate, the Board notes that the disability has not 
objectively been shown to markedly interfere with his 
employment (i.e., beyond that contemplated in the assigned 
rating to warrant any-much less frequent-periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that, the 
criteria for more than a 10 percent rating for hypertension 
have not been met any point since the September 8, 2003, 
effective date of the grant of service connection.  As such, 
there is no basis for staged rating, pursuant to Fenderson, 
and the claim for an initial rating in excess of 10 percent 
for hypertension must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

An initial rating in excess of 10 percent for hypertension is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


